Citation Nr: 1542668	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  09-23 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure. 

2.  Entitlement to service connection for a cardiovascular disorder, to include vertebrobasilar insufficiency. 

3. Entitlement to service connection for a nerve disorder of the feet, legs, groin, and arms.


REPRESENTATION

Veteran represented by:	Dale K. Graham, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran had active service from September 1961 to September 1962.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, denying the claims currently on appeal.  These claims were previously remanded by the Board in August 2012 and January 2014 for further evidentiary development. 

In March 2011, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO in Muskogee, Oklahoma.  A written transcript of this hearing has been prepared and associated with the evidence of record.

The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with his paper claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

The Board's January 2014 remand directives included readjudicating the claims in a Supplemental Statement of the Case (SSOC).  This action was not accomplished for the nerve disorder claim.  The AOJ granted service connection for headaches, but did not readjudicate the nerve disorder claim regarding the groin, feet, arms, and legs.  Further, the other two issues were addressed in the August 2015 SSOC, but were sent to the Veteran's old mailing address.  Thus, the August 2015 SSOC was returned as undeliverable.  To date, the Veteran has not been provided notice of the August 2015 SSOC and an opportunity to respond to it.  Thus, the Veteran was not provided an SSOC in accordance with the Board's January 2014 remand directives.  Accordingly, the Veteran's claims must be remanded for compliance with the Board's January 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (explaining that a remand by the United States Court of Appeals for Veterans Claims (Court) or Board "confers on the veteran ... as a matter of law, the right to compliance with the remand orders. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should readjudicate all three of the Veteran's claims that are currently on appeal.  If any of the claims remain denied, issue to the Veteran and his representative a SSOC to the Veteran's correct address (as shown in a September 2015 letter).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

